Case 8:18-cr-00411-CEH-AEP Document 40-1 Filed 07/26/19 Page 1 of 8 PageID 261




                        EXHIBIT A
Case 8:18-cr-00411-CEH-AEP Document 40-1 Filed 07/26/19 Page 2 of 8 PageID 262
Case 8:18-cr-00411-CEH-AEP Document 40-1 Filed 07/26/19 Page 3 of 8 PageID 263
Case 8:18-cr-00411-CEH-AEP Document 40-1 Filed 07/26/19 Page 4 of 8 PageID 264
Case 8:18-cr-00411-CEH-AEP Document 40-1 Filed 07/26/19 Page 5 of 8 PageID 265
Case 8:18-cr-00411-CEH-AEP Document 40-1 Filed 07/26/19 Page 6 of 8 PageID 266
Case 8:18-cr-00411-CEH-AEP Document 40-1 Filed 07/26/19 Page 7 of 8 PageID 267
Case 8:18-cr-00411-CEH-AEP Document 40-1 Filed 07/26/19 Page 8 of 8 PageID 268
